In a proceeding pursuant to EDPL 402 to condemn real property, the appeal is from an order of the Supreme Court, Queens County (Thomas, J.), dated April 27, 2001 which, inter alia, granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the petition to condemn certain real property in Queens County (see, Matter of Congregation Gates of Prayer v New York City School Constr. Auth., 286 AD2d 439 [decided herewith]). Altman, J. P., Florio, Schmidt and Cozier, JJ., concur.